EXHIBIT 10.2
FIRST AMENDMENT TO
AMPAC FINE CHEMICALS LLC PENSION PLAN
FOR SALARIED EMPLOYEES
The Ampac Fine Chemicals LLC Pension Plan for Salaried Employees is hereby
amended as follows:

1.  
Section 3.1(b) is amended to read as follows effective October 1, 2008:

     (b) For determinations of actuarial equivalents in the form of lump sum
payments, the actuarial factors shall be determined using whichever of the
factors described below results in the largest value: (i) the factors specified
in subsection (a); or (ii) the mortality table specified in subsection (a) and
the interest rate published by the Pension Benefit Guaranty Corporation (as of
the first day of the Plan Year in which such determination is made) for the
purpose of determining the present value of benefits for terminating
single-employer plans; or (iii) the applicable mortality table and the
applicable interest rate, as defined below:
     (A) The term “applicable mortality table” shall mean the mortality table
prescribed under Code section 417(e)(3)(B) (as it reads effective on and after
the first day of the 2008 Plan Year).
     (B) The term “applicable interest rate” shall mean the interest rate
prescribed under Code section 417(e)(3)(C) (as it reads effective on and after
the first day of the 2008 Plan Year) as in effect for the calendar month
preceding the Plan Year in which falls the Annuity Starting Date for the
distribution.

2.  
Section 3.25 is amended to add the following language to the end thereof
effective June 30, 2010:

 



--------------------------------------------------------------------------------



 



     Effective June 30, 2010, the Pension Benefit (and the accrued benefit) of
each Participant who terminates employment, whether before or after June 30,
2010, and is rehired:

  (a)   after June 30, 2010 and     (b)  
more than 60 days after the original termination of employment or, in the case
of a reduction in force, elimination of the Participant’s position or layoff and
recall as defined in the Ampac Fine Chemicals LLC Policies and Procedures, more
than one year after the date of layoff or termination

shall be frozen as of his or her termination of employment or layoff and shall
not increase or decrease as the result of additional years of Credited Service,
increases or decreases in Annual Earnings, Average Annual Earnings, or Social
Security Wage Base or for any other reason.

3.  
Article IV is amended to add the following language to the end thereof effective
June 30, 2010:

     Participation in the Plan shall be frozen effective June 30, 2010 for
individuals who are not active employees on that date and who are hired or
rehired:

  (a)   after June 30, 2010 and     (b)  
more than 60 days after the original termination of employment or, in the case
of a reduction in force, elimination of the Participant’s position or layoff and
recall as defined in the Ampac Fine Chemicals LLC Policies and Procedures, more
than one year after the date of layoff or termination.

No additional Employee hired or rehired after June 30, 2010 shall become a
Participant in the Plan.

Page 2 of Exhibit 10.2



--------------------------------------------------------------------------------



 



4.  
Section 7.1 is amended to add the following language to the end thereof
effective June 30, 2010:

     Effective June 30, 2010, the Pension Benefit (and the accrued benefit) of
each Participant who terminates employment, whether before or after June 30,
2010, and is rehired:

  (a)   after June 30, 2010 and     (b)  
more than 60 days after the original termination of employment or, in the case
of a reduction in force, elimination of the Participant’s position or layoff and
recall as defined in the Ampac Fine Chemicals LLC Policies and Procedures, more
than one year after the date of layoff or termination

shall be frozen as of his or her termination of employment or layoff and shall
not increase or decrease as the result of additional years of Credited Service,
increases or decreases in Annual Earnings, Average Annual Earnings, or Social
Security Wage Base or for any other reason.

5.  
Section 7.2 is amended to add the following language to the end thereof
effective June 30, 2010:

     Effective June 30, 2010, the Pension Benefit (and the accrued benefit) of
each Participant who terminates employment, whether before or after June 30,
2010, and is rehired:

  (a)   after June 30, 2010 and     (b)  
more than 60 days after the original termination of employment or, in the case
of a reduction in force, elimination of the Participant’s position or layoff

Page 3 of Exhibit 10.2



--------------------------------------------------------------------------------



 



     
and recall as defined in the Ampac Fine Chemicals LLC Policies and Procedures,
more than one year after the date of layoff or termination

shall be frozen as of his or her termination of employment or layoff and shall
not increase or decrease as the result of additional years of Credited Service,
increases or decreases in Annual Earnings, Average Annual Earnings, or Social
Security Wage Base or for any other reason.

6.  
Section 7.3 is amended to add the following language to the end thereof
effective June 30, 2010:

     Effective June 30, 2010, the Pension Benefit (and the accrued benefit) of
each Participant who terminates employment, whether before or after June 30,
2010, and is rehired:

  (a)   after June 30, 2010 and     (b)  
more than 60 days after the original termination of employment or, in the case
of a reduction in force, elimination of the Participant’s position or layoff and
recall as defined in the Ampac Fine Chemicals LLC Policies and Procedures, more
than one year after the date of layoff or termination

shall be frozen as of his or her termination of employment or layoff and shall
not increase or decrease as the result of additional years of Credited Service,
increases or decreases in Annual Earnings, Average Annual Earnings, or Social
Security Wage Base or for any other reason.

7.  
Section 8.1 is amended to add the following language to the end thereof
effective June 30, 2010:

Page 4 of Exhibit 10.2



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, effective June 30, 2010, a Participant shall
not be eligible for the Disability Benefit described in this Article if such
Participant terminates employment for a reason other than due to total and
permanent disability, whether before or after June 30, 2010, and is rehired:

  (a)   after June 30, 2010 and     (b)  
more than 60 days after the original termination of employment or, in the case
of a reduction in force, elimination of the Participant’s position or layoff and
recall as defined in the Ampac Fine Chemicals LLC Policies and Procedures, more
than one year after the date of layoff or termination.

8.  
The first paragraph of Section 10.3 is amended to read as follows effective
October 1, 2007:
     
At least thirty (30) and no more than ninety (90) days before the date with
respect to which a Participant’s benefit under this Plan commences to be paid in
the form of a joint and survivor annuity described in Section 10.1(a), such
Participant shall be furnished, in writing, (a) a general description of such
joint and survivor annuity, (b) a general description of the circumstances in
which it will be provided, (c) notice of the Participant’s right, prior to the
commencement of benefits, to make an election to receive his benefits in an
optional form described in Section 10.2 (and the right to revoke such election,
together with an explanation of the effect of such revocation), (d) a general
description of the relative financial effect on a Participant’s benefits of an
election to receive benefits in a form other than the joint and survivor annuity
provided in Section 10.1(a), and (e) a general description of the rights of the
Participant’s Spouse

Page 5 of Exhibit 10.2



--------------------------------------------------------------------------------



 



   
under applicable provisions of the Internal Revenue Code pertaining to a
Qualified Election. At the same time the Participant also shall be furnished, or
be advised of the availability of, a written explanation of the terms and
conditions of the joint and survivor annuity described in Section 10.1(a), the
financial effect upon the particular Participant’s annuity of making an election
to receive benefits in an optional form, and the consequences of failing to
defer a receipt of a distribution.

9.  
Section 10.7 is amended to read as follows effective January 1, 2007:

     10.7 Direct Rollovers.
     (a) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee’s election under this section, a Distributee may
elect, at the time and in the manner prescribed by the Pension Plan Committee,
to have any portion of an Eligible Rollover Distribution paid directly to an
Eligible Retirement Plan specified by the Distributee in a Direct Rollover.
     (b) Definitions. For purposes of this Section, the following terms shall
have the meanings set forth in this subsection:
     (1) “Eligible Rollover Distribution” means any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include: (i) any distribution of less than Two
Hundred Dollars; (ii) any distribution that is one of a series of substantially
equal periodic payments (not less frequently than annually) made for the life
(or life expectancy) of the Distributee or the joint lives (or joint life
expectancies) of the Distributee and the Distributee’s designated

Page 6 of Exhibit 10.2



--------------------------------------------------------------------------------



 



Beneficiary, or for a specified period of ten years or more; (iii) any
distribution to the extent such distribution is required under Code section
401(a)(9); and (iv) prior to January 1, 2002 the portion of any distribution
that is not includible in gross income; and after December 31, 2001 the portion
of any distribution that is not includible as gross income but only if the Plan
fails to agree to separately account for such after-tax amounts and the earnings
thereon.
     (2) “Eligible Retirement Plan” means an individual retirement account
described in Code section 408(a), an individual retirement annuity described in
Code section 408(b), an annuity plan described in Code section 403(a), or a
qualified trust described in Code section 401(a) that accepts the Distributee’s
Eligible Rollover Distribution. An Eligible Retirement Plan shall also mean an
annuity contract described in section 403(b) of the Code and an eligible plan
under section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this Plan.
     Effective January 1, 2008, Eligible Retirement Plan shall also include a
Roth IRA described in Code section 408A.
     With respect to distributions not includible in gross income, Eligible
Retirement Plan shall include only an individual retirement account described in
Code Section 408(a), an individual retirement

Page 7 of Exhibit 10.2



--------------------------------------------------------------------------------



 



annuity described in Code Section 408(b), a defined contribution plan described
in Code section 401(a) and on an after January 1, 2007, any qualified plan
described in Code section 401(a) or annuity plan described in Code section
403(b).
     The definition of Eligible Retirement Plan shall also apply in the case of
a distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
alternate payee under a qualified domestic relation order, as defined in section
414(p) of the Code. However, for the purpose of a distribution to a Distributee
who is a non-Spouse beneficiary, Eligible Retirement Plan shall only include an
individual retirement account described in Code section 408(a), an individual
retirement annuity described in Code section 408(b), or a Roth IRA described in
Code section 408A (collectively, “IRA”) that is established on behalf of the
non-Spouse Beneficiary and that will be treated as an inherited IRA pursuant to
the provisions of Code sections 402(c)(11) and 408(d)(3)(C)(ii).
     (3) “Distributee” means any Participant who is or was an Employee, and any
Beneficiary who is or was a Participant’s Spouse (including any former Spouse
who is an alternate payee under a qualified domestic relations order, as defined
in Code section 414(p) with regard to any spousal interests recognized or
created under the Plan. Notwithstanding any provision of this Section to the
contrary, effective as of January 1, 2010, Distributee shall also include a
non-Spouse Beneficiary of a deceased Participant.

Page 8 of Exhibit 10.2



--------------------------------------------------------------------------------



 



     (4) “Direct Rollover” means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.

10.  
Article XVIII is amended to read as follows effective October 1, 2007:

AMENDMENT
     The Plan or any portion of the Plan may be amended at any time by action of
the Board of Directors. However, no amendment shall be made at any time, the
effect of which would be:
     (a) To cause any assets of the Trust Fund, at any time prior to the
satisfaction of all liabilities with respect to participants and their
beneficiaries in the Plan, to be used for or diverted to purposes other than for
the exclusive benefit of such participants and their beneficiaries;
     (b) To increase the duties and liabilities of the Trustee without its
written consent.
     (c) No amendment to the Plan shall have the effect of decreasing a
Participant’s accrued benefit (within the meaning of Section 411(d)(6) of the
Code) with respect to service performed prior to the effective date of the
amendment.
     (d) No amendment to the Plan shall have the effect of eliminating or
reducing an early retirement benefit or a subsidy that continues after
retirement, or eliminating an optional form of benefit.
     For purposes of this Section, a Plan amendment that has the effect of
(a) eliminating or reducing an early retirement benefit or retirement-type
subsidy, or (b) eliminating an optional form, with respect to benefits
attributable to service before the amendment shall be

Page 9 of Exhibit 10.2



--------------------------------------------------------------------------------



 



treated as reducing a Participant’s Accrued Benefit. In the case of a
retirement-type subsidy, the preceding sentence shall apply only with respect to
a Participant who satisfies (either before or after the amendment) the
pre-amendment conditions for the subsidy. Notwithstanding the preceding, the
Accrued Benefit of a Participant, early retirement benefit, retirement-type
subsidy, or optional form of benefit may be reduced to the extent permitted
under Code section 412(c)(8) (as it read before the first day of the 2008 Plan
Year) or Code section 412(d)(2) (as it reads for Plan Years beginning on and
after January 1, 2008), or to the extent permitted under the Sections 1.411(d)-3
and 1.411(d)-4 of the U. S. Treasury Department regulations.
     Notwithstanding anything herein to the contrary, the Plan or any portion
thereof may be amended at any time, if necessary, to conform to the provisions
of the Employee Retirement Income Security Act of 1974 and the Internal Revenue
Code or any amendment thereto or regulations issued pursuant thereto. The Board
of Directors may delegate its authority to amend the Plan, as set forth herein,
to any person, committee or other entity, subject to such terms or limitations
which the Board, in its complete discretion, may impose.
     Effective August 9, 2006, in the event that the Plan is amended to include
a vesting schedule that is less favorable than the Plan’s previous vesting
schedule, each Participant who has had his Vesting Percentage computed under the
more favorable vesting schedule, shall (i) have the vesting percentage of his
Accrued Benefit (accrued as of the date of the amendment) computed in accordance
with the vesting schedule prior to the amendment and (ii) have the vesting
percentage of his Accrued Benefit (accrued after

Page 10 of Exhibit 10.2



--------------------------------------------------------------------------------



 



the date of the amendment) computed in accordance with the vesting schedule
adopted by the amendment.
     If the Plan’s vesting schedule is amended or the Plan is amended in any way
that directly or indirectly affects the computation of a Participant’s
nonforfeitable benefit, each Participant with at least three (3) years of
Cumulative Service with the Company may elect, within a reasonable period after
the adoption of the amendment or change, to have his nonforfeitable benefit
computed under the Plan without regard to such amendment or change. The period
during which the election may be made shall commence at the date the amendment
is adopted or deemed to be made, and shall end on the latest of:
     (A) sixty (60) days after the amendment is adopted,
     (B) sixty (60) days after the amendment becomes effective, or
     (C) sixty (60) days after the Participant is issued written notice of
amendment by the Company.

11.  
Section 20.15 is amended to add the following language to the end thereof
effective January 1, 2007:
   
Effective for deaths on and after January 1, 2007, for purposes of determining
Vesting Service or any other additional benefit (other than service used to
determine the Participant’s Accrued Benefit) provided under the Plan, a
Participant who dies while performing qualified military service (as defined in
Code section 414(u)) shall be deemed to have resumed employment with the
Employer on the day immediately preceding his death and to have terminated
employment on account of his death.
  11.  
A new Article XXIV is added to read as follows effective October 1, 2008:

Page 11 of Exhibit 10.2



--------------------------------------------------------------------------------



 



LIMITATIONS BASED ON FUNDED STATUS
     24.1 Limitations Based on Funded Status of the Plan.
     Notwithstanding any provision of the Plan to the contrary, the following
provisions shall apply as required by Code section 436 effective for Plan Years
beginning on or after January 1, 2008, except to the extent the exception under
Code section 436(d)(4) applies:
     (a) In the event the Plan’s adjusted funding target attainment percentage
for a Plan Year is less than 60 percent, benefit accruals shall cease during the
period benefit accruals are restricted under the provisions of Code section
436(e). However, in determining whether benefit accruals will cease under this
subsection for calendar year 2009, the adjusted funding target attainment
percentage for 2008 shall be substituted for the adjusted funding target
attainment percentage for 2009 in the preceding sentence, if greater.
     (b) In the event the Plan’s adjusted funding target attainment percentage
for a Plan Year falls below the threshold defined under Code section 436(d)(1)
and/or (3), the Trustee shall, as directed by the Plan Administrator, cease
payment of any prohibited payment during the period specified in, and to the
extent necessary to comply with the provisions of Code section 436(d).
     (c) In no event shall a prohibited payment be paid during any period the
Employer is a debtor in a case under Title 11, United States Code, or similar
federal or state law, to the extent necessary to comply with the provisions of
Code section 436(d)(2).
     (d) In no event shall an amendment that has the effect of increasing
liabilities of the Plan by reason of increases in benefits, establishment of new

Page 12 of Exhibit 10.2



--------------------------------------------------------------------------------



 



benefits, changing the rate of benefit accrual, or changing the rate at which
benefits become nonforfeitable become effective during the period such amendment
would violate the provisions of Code section 436(c).
     (e) If an optional form of benefit that is otherwise available under the
terms of the Plan is not available because of the application of Code section
436(d)(1) or (2), the Participant or Beneficiary, as applicable, shall be
eligible to elect another form of benefit available under the Plan or to defer
payment to a later date (to the extent permitted under applicable qualification
requirements).
     (f) If an optional form of benefit that is otherwise available under the
terms of the Plan is not available because of the application of Code section
436(d)(3), a Participant or Beneficiary, as applicable, shall be eligible to
defer his entire payment to a later date (to the extent permitted under
applicable qualification requirements) or to bifurcate the benefit into
unrestricted and restricted portions. If such Participant or Beneficiary elects
to bifurcate the benefit, the Participant or Beneficiary shall be eligible to
elect, with respect to the unrestricted portion of the benefit, any optional
form otherwise available under the Plan with respect to the Participant’s or
Beneficiary’s entire benefit and in such a case, if the Participant or
Beneficiary elects payment of the unrestricted portion of the benefit in the
form of a prohibited payment, the Participant or Beneficiary shall be eligible
to elect:
     (i) to receive payment of the restricted portion of the benefit in any
optional form of benefit under the Plan that is not a prohibited payment and
that would have been permitted with respect to the Participant’s or
Beneficiary’s entire benefit, or

Page 13 of Exhibit 10.2



--------------------------------------------------------------------------------



 



     (ii) to defer commencement of the restricted portion of his benefit until
the restrictions on prohibited payments lapse and receive said amount in any
optional form of payment available under the Plan, but in either case only if
the Plan Administrator has determined in a consistent and nondiscriminatory
manner that Participants and Beneficiaries may defer only the restricted portion
of his benefit. Such election shall be subject to any other applicable
qualification requirements and shall be made in accordance with all Plan rules
regarding elections of forms of benefit. The deferred commencement date of the
restricted portion shall be treated as a new Annuity Starting Date.
     For purposes of this Section, the terms “adjusted funding target attainment
percentage,” “prohibited payment,” “unrestricted portion of the benefit,” and
“restricted portion of the benefit” shall have the meanings given under Code
section 436, the regulations thereunder, and any applicable Internal Revenue
Service guidance.
     In the event that the provisions of this Section 24.1 or any part thereof
cease to be required by law as a result of subsequent legislation or otherwise,
this Section or any applicable part thereof shall be ineffective without the
necessity of further amendments to the Plan.
     24.2 Limitations on Unpredictable Contingent Event Benefit.
     Notwithstanding any provision of the Plan to the contrary, with respect to
Plan Years beginning on or after January 1, 2008, if a Participant or
Beneficiary is entitled to an “unpredictable contingent event benefit” (as
defined under Code section 436(b)) with respect to any event occurring during
any Plan Year, such unpredictable contingent event

Page 14 of Exhibit 10.2



--------------------------------------------------------------------------------



 



benefit shall not be provided to such Participant or Beneficiary if the Plan’s
adjusted funding target attainment percentage (as defined in Section 24.1) for
such Plan Year is less than 60 percent or would be less than 60 percent taking
into account such occurrence; provided, however, that such unpredictable
contingent event benefit shall become payable if and when the Plan meets the
exemption under Code section 436(b)(2).
     In the event that the provisions of this Section 24.2 or any part thereof
cease to be required by law as a result of subsequent legislation or otherwise,
this Section or any applicable part thereof shall be ineffective without the
necessity of further amendments to the Plan.
IN WITNESS WHEREOF, American Pacific Corporation, Inc. has caused this
instrument to be executed this 28th day of June, 2010.

                  American Pacific Corporation    
 
           
ATTEST: (SEAL)
  By:   /s/ JOSEPH CARLEONE
 
   

Page 15 of Exhibit 10.2